The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Detailed Action
Claims 1, 4-8 and 11-14 have been examined.Claims 1, 4-8 and 11-14 have been rejected.

Response to Arguments
The arguments submitted August 26, 2021 have been fully considered but are not persuasive.
Applicant argues that Cheng teaches marking an area as dirty after the transmission of a write command, which contrasts to the claimed command to invalidate being sent before transmitting a write command.  The examiner respectfully disagrees that this is invalidates the rejection.  Cheng is not relied upon to teach marking an area as dirty.  Paleologu teaches marking a region as dirty.  Cheng is relied upon to teach and render obvious a media error resulting from a read to a dirty region.  The specifics of the marking as dirty in Cheng are not relied upon and do not teach against the combination.

Applicant argues that the marking of the prior art reference is not the same as the claimed marking because the claimed marking indicates that a read error is transmitted to the processor upon receiving a read command to a data area into which data is to be 
Applicant argues that the claim recites a processor transmitting a write command, and after successfully writing, deleting the mark, which is in contrast to Paleologu which may leave the mark through several sequential writes.  The examiner respectfully disagrees that this provision by Paleologu is in contrast to the claims.  Paleologu does teach marking a region as clean after writing operations are completed (Figure 5 and paragraph 8). Whether this mark removal is immediately after the first write operation or after several write operations is not specified by the claim.  Further, the last write of the several write operations (of Paleologu) may be the one being specified in the claim, which would make the subsequent clean marking be immediately after the write operation.  Also, this is just an additional technique of Paleologu to reduce update frequency and is not essential to other teachings of marking dirty regions (paragraph 8 begins with "additional techniques may further reduce the frequency of updates" and describes some example techniques). 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):



 
Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 line 23 recites the limitation "the mark in the data area".  This limitation lacks antecedent basis.  While the claim recites "a mark", there is no prior description of it being in any particular data area.

Claim 8, the sixth line from the end, recites "the mark in the data area" and is rejected for the same reason.

Claims 4-7 and 11-14 inherit the deficiency described above and do not correct it.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Paleologu (US Patent Application Publication 2013/0067179) in view of Cheng (US Patent 5,701,516).

As per claim 1, Paleologu ('179) discloses an information processing system to determine whether data has been correctly written into a storage device, wherein the information processing system operates at a low overhead (paragraph 48, tracking every location of a storage set is inefficient but tracking based on a larger region size reduces overhead) and comprises:
	a processor (paragraph 40, a processor executes instructions);
	a memory connected to the processor (paragraph 40, the processor executes stored instructions); and
	a storage device connected to the processor, wherein the processor transmits, to the storage device, a command to invalidate data in a data area in the storage device into which data is to be written and which is designated by a write command, before 
	the storage device invalidates the data in the data area into which data is to be written designated by the command to invalidate the data in the data area into which data is to be written (paragraph 7, before writing to a location, the region it is marked as dirty), by assigning a mark (paragraph 7), and transmitting information indicating that the data is invalidated to the processor (paragraph 7), wherein the command to invalidate the data does not itself need data and is not assigned to a memory address (paragraph 7, the dirty area marking is done by volume or one gigabyte sized region, it therefore does not need the specific memory address to be written or the data to be written),
	the processor transmits, to the storage device, the write command to write the data into the data area in the storage device into which data is to be written (paragraph 7), and
	the storage device 
		writes the data into the data area into which data is to be written designated by the write command (paragraph 7),
		validates the written data in a case in which the storage device has been successful in writing all the data into the data area into which data is to be written (paragraph 2, a checksum can be used to confirm that the contents have been validly stored),

		maintains the data invalidated in the data area into which data is to be written in a case in which the storage device has failed in writing the data into the at least part of the data area into which data is to be written (paragraph 24, data is recovered after a failure during writing, and paragraph 30, tracking of dirty indicator data is maintained to facilitate cleaning after a power failure).

Paleologu ('179) does not expressly disclose the system wherein 
	the mark indicates that a read error is transmitted to the processor in a case of receiving a read command from the processor to read data from a data area into which data is to be written
	the storage device transmits the read error to the processor in a case in which the mark is assigned to at least part of the data area from which data is to be read in response to the read command.

Cheng ('516) teaches a storage system in which data is written to a non-volatile storage (see abstract). The system also marks a region as dirty based on preset conditions (column 6 lines 48-51). Chen ('516) further teaches that after a write operation, if there is an overlapping read following a dirty write, a media error reply message is returned to the processor (column 19 lines 11-13).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the storage system disclosed by Paleologu (179) such that a read from a dirty region results in a media error reply, as taught by Cheng ('516). This modification would have been obvious because, as would be clear to one of ordinary skill in the art, the dirty designation indicates that the data found therein has unfinalized modifications (as in Chen ('516) column 6 lines 48-51 and Paleologu ('179) paragraph 7).

As per claim 4, Paleologu ('179) discloses the information processing system according to claim 1, wherein 
	the command to invalidate the data in the data area into which data is to be written is a command involving writing data of a predetermined pattern into the data area into which data is to be written (Paleologu ('179) Figure 3, a dirty indicator is written in a corresponding location), and
	the storage device writes the data of the predetermined pattern into the data area into which data is to be written (Paleologu ('179) Figure 3, a dirty indicator is written in a corresponding location).

Paleologu ('179) does not expressly disclose the system wherein in a case of reading the data of the predetermined pattern by a read command, the storage device transmits the read data of the predetermined pattern to the processor.

Cheng ('516) teaches a storage system in which data is written to a non-volatile storage (see abstract). The system utilizes a direct memory access controller for burst transferring data between the host interface and the non-volatile memory (see abstract).

The system also marks a region as dirty if it has write operations that are unflushed to disk (column 6 lines 48-51). Chen ('516) further teaches that after a write operation, if there is an overlapping read following a dirty write, a media error reply message is returned to the processor (column 19 lines 11-13).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the storage system disclosed by Paleologu (179) such that a read from a dirty region results in a media error reply, as taught by Cheng ('516). This modification would have been obvious because, as would be clear to one of ordinary skill in the art, the dirty designation indicates that the data found therein has unfinalized modifications (as in Chen ('516) column 6 lines 48-51 and Paleologu ('179) paragraph 7).

As per claim 5, Paleologu ('179) in view of Chen ('516) discloses the information processing system according to claim 4, wherein the storage device 
	further writes additional data indicating that the data in the data area into which data is to be written is invalid in a case of receiving the command that is to invalidate 
	updates the additional data corresponding to a data area into which the data has been successfully written in response to the write command, to additional data indicating that the data in the data area is valid (Paleologu (‘179 paragraph 8, after writing the region is marked as clean), and
	transmits, to the processor, data read from a data area from which data is to be read in response to the read command, and the additional data corresponding to the data area from which data is to be read in response to the read command (while not expressly disclosed, the examiner takes official notice that it is well known in the art to return data read in response to a read command. Absent any complications due to dirty data, providing the read data allows the system to continue functioning with read/write access, as is expected of a storage device).

As per claim 6, Paleologu ('179) in view of Chen ('516) discloses the information processing system according to claim 4, wherein the storage device 
	further writes additional data indicating that the data in the data area into which data is to be written is invalid in a casing receiving the command that is to invalidate the data in the data area into which data is to be written and that involves writing the data of the predetermined pattern into the data area into which data is to be written (Paleologu ('179) Figure 3, a dirty indicator is written in a corresponding location; and Figures 3 and 5, a dirty "yes" mark is written),

	transmits, to the processor, information indicating that the data is invalidated in a case in which the additional data corresponding to a data area from which data is to be read in response to the read command indicates that the data in the data area from which data is to be read in response to the read command is invalid (paragraph 24, a write failure is detected and the system is informed that an inconsistency is detected).

As per claim 7, Paleologu ('179) discloses the information processing system according to claim 1. Paleologu ('179) does not expressly disclose the system, wherein
	upon reception of the write command, the storage device transmits, to the processor, a data request to acquire data to be written in response to the write command,
	the processor reads the data from the memory and transmits the data to the storage device in accordance with the data request, and
	the storage device writes the data received from the processor into the data area into which data is to be written.



Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the storage system disclosed by Paleologu ('179) such that a DMA controller is used for burst transferring of data, as taught by Cheng ('516). This modification would have been obvious because, as would be clear to one of ordinary skill in the art, use of a DMA controller removes the extended data transfer burden from the processor. It would have further been obvious that a DMA transfer involves a sequence of write commands and acknowledgements (as indicated by the term "burst transfer" in Cheng ('516)).

As per claims 8 and 11-14, these claims recite limitations found within claims 1 and 4-7, respectively, and are respectively rejected on the same grounds as claims 1 and 4-7.




Conclusion

Peterson teaches a system that provides for atomic storage operations marking data as invalid before its removal and systems for recovering from failed operations.  MacLeod teaches a storage writing system in which multiple write protect flags are used to
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114